DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 and 27-28 have been considered but are moot due to the amendment to the claims.

	
Response to Amendment
Support for the amendments to claims 1-28 can be found in Applicant’s specification at pages 10, 29, 24, 34 and Figs. 7 and 13.
The amendments to claims 1-28 have been entered.
	
Claim Status
Claims 1-28 are currently pending.
Claims 1-28 have been amended. 
Claims 21-26 stand withdrawn.
Claims 1-20 and 27-28 have been examined on the merits in this office action.

Claim Interpretation
Claims 1, 3, 6-7, 9-11, 14-16, and 19-20 recite the phrase “intended to”.
The phrase “intended to” is being interpreted as meaning “configured to” or “capable of”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “form the air stream entering” and “the electrolyser” in lines 10-11. There is insufficient antecedent basis for these limitations in the claim, which renders the claim indefinite because it references an “air stream” and “electrolyser” not defined in the claims previously, therefore it is unclear whether or not these call back to the previously cited “a stream entering the reversible electrolyser” or if it is bringing in a second stream leaving a second electrolyser. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 14-16, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Balestrino et al (US 20080289955 A1) further in view of Jensen et al (Hydrogen and synthetic fuel production using pressurized solid oxide electrolysis cells).
Regarding claim 1, McElroy discloses a system for high-temperature reversible electrolysis of water (solid oxide regenerative fuel cell system, SORFC, Abstract) a high-temperature reversible electrolyser, configured to operate in a solid-oxide electrolyser mode (SORFC charging mode, water vapor electrolysis process, electrolyzer), for the production of hydrogen and thus the storage of electricity, and/or according to a solid-oxide fuel cell mode (SORFC discharge mode, fuel cell mode, electricity generation mode), for the consumption of hydrogen and thus the withdrawal of electricity (C1 / L12-15, C1 / L28-41, C5 / L1-3, C5 / L62-64). McElroy further discloses a hydride tank, thermally coupled with said reversible electrolyser, configured to store hydrogen in the form of hydrides in solid-oxide electrolyser mode of said reversible electrolyser and/or to release hydrogen in solid-oxide fuel cell mode of said reversible electrolyser (C2 / L5-9, C2 / L45-60). 
McElroy further discloses the system being configured to allow, when the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode, a recovery of the heat 
McElroy further discloses the system being configured to allow, when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a recovery of heat released by at least one stream leaving the reversible electrolyser to enable the desorption of hydrogen from the hydride tank (C2 / L5-9, C2 / L13-16, C2 / L28-60, C11 / L14 – C12 / L5). 
McElroy discloses said reversible electrolyser comprising a stack of basic solid-oxide electrochemical cells (C6 / L31-37).
However, McElroy does not disclose said reversible electrolyser comprising an enclosure and the stack of basic solid-oxide electrochemical cells contained within the enclosure, wherein the enclosure is configured to enable the reversible electrolyser to operate under a pressure of between 2 and 15 bar. 
In the same field of endeavor, Balestrino teaches analogous art of a water electrolysis apparatus including a stack comprising an anode portion and a cathode portion (P24). Balestrino teaches, typically, the stack will be provided within a pressured vessel (P25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Balestrino within the system of McElroy and provided an enclosure and the stack of basic solid-oxide electrochemical cells contained within the enclosure, given that Balestrino teaches it is typical to provide the stack of an electrolysis system within a pressurized vessel, and the use of a known technique to improve KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, C.).
However, modified McElroy still does not meet the limitation wherein the enclosure is configured to enable the reversible electrolyser to operate under a pressure of between 2 and 15 bar.
Jensen teaches a cell tested as both a solid oxide electrolyser cell (SOEC) and as a solid oxide fuel cell (SOFC, Abstract). Jensen teaches the cell was tested at 0.4, 1, 3, and 10 bar (Table 1, page 9546 under Results), which overlaps the claimed operating pressure range of 2 to 15 bar, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05). Jensen teaches the performance of the cell in SOFC mode improved significantly with increasing pressure (Abstract, page 9547, right column). Jensen teaches the performance of the cell in SOEC mode was weakly affected by the pressure range but the internal resistance of the cell decreases with increasing pressure (Abstract, page 9548, left column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jensen and modified the enclosure containing the basic solid-oxide electrochemical cells of modified McElroy so that it would be configured to enable the reversible electrolyser to operate under a pressure within the claimed range, with the expectation that the solid-oxide fuel cell mode of the system would be improved without negatively affecting the solid-oxide electrolyser mode of the system.

claim 2, McElroy further discloses the reversible electrolyser comprises a stack of basic solid-oxide electrochemical cells each formed by a cathode, an anode, and an electrolyte inserted between the cathode and the anode, and a plurality of electrical and fluidic interconnectors each arranged between two adjacent basic solid-oxide electrochemical cells (C5 / L1-5, C6 / L31-37)

Regarding claim 3, McElroy discloses that during the solid-oxide electrolyser mode, the generated hydrogen is absorbed into the hydride and in the process a large quantity of heat is generated and used to vaporize stored liquid water for the electrolysis process (Col. 2, lines 45-58). 
While the term “steam generator” is not used, McElroy discloses steam generation and therefore necessarily discloses a structure equivalent to the claimed steam generator.  For example, McElroy Col. 2, lines 45-58, Col. 11, lines 3-30, and Col. 11 line 64 – Col. 12 line 12 disclose a hydrogen tank, water tank, and heat sink/heat source structure causes steam generation.
One of ordinary skill in the art before the effective filing date of the claimed invention would recognize there is the claimed steam generator and that the hot gas is a heat transfer fluid. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that McElroy speaks on the claimed steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid.

claim 6, McElroy further discloses a condenser (section 450 in Fig. 8 and 10 for example) that can extract heat from partly regenerated fuel, dihydrogen and water vapor, through a fuel side outlet line (line 600 in Fig. 8 and 10 for example) that leaves the reversible electrolyser (400 in Fig. 8 and 10 for example, C9 / L43-50, C11 / L45-49). McElroy further discloses the condenser is coupled to a phase separator (separator and pump 410 in Fig. 8 for example) that receives the dihydrogen and liquid water, through a fuel side outlet line that leaves the condenser (601 in Fig. 8 and 9 for example, C10 / L64-65, C11 / L45-49) and the hydrogen and water are separated (C9 / L43-50, C10). McElroy further discloses where the water from the phase separator is delivered back into the system through an oxidized fuel outlet line (560 in Fig. 8 for example, C9 / L35-38).
Therefore, McElroy discloses a condenser coupled to a phase separator, intended to receive unreacted steam in the reversible electrolyser and dihydrogen produced by the reversible electrolyser, and to condense unreacted water so that it can be recycled in the system.

Regarding claim 10, McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to preheat at least one stream (line 710 in Fig. 9 for example) entering the reversible electrolyser (400 in Fig. 9 for example) by means of the at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (C10 / L56-67). 

Regarding claim 11, McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to recover the heat coming from the at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (400 in Fig. 9 for example) by means of at least one heat transfer fluid (the entering hydrogen vapor, C10 / L56-67). Regarding the functional 

Regarding claim 12, McElroy further discloses wherein the system is a compressed air recirculation system, consisting of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23).

Regarding claim 14, McElroy further discloses a mixer (fluids junction 501 in Fig. 7 for example) suitable for mixing the hydrogen coming from the hydride tank (fuel storage tank 250, lines 520, 530, 540 in Fig. 7 for example) with unconsumed hydrogen (lines 600, 601, 550 in Fig. 7 for example) in the reversible electrolyser (400 in Fig. 7 for example, C8 / L38 – C9 / L1) 
McElroy is silent to what pressure the mixer is operated at, however, the claim is directed to an apparatus, not a manner of operating the apparatus. The Supreme Court states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Supreme Court further states: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

McElroy further discloses a heat recovery element comprising a second heat exchanger (702 in Fig. 9 for example) intended to recover heat from the dihydrogen stream (line 712 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming hydrogen of line 590, C10 / L55-56, C10 / L61-67).

Regarding claim 15, McElroy discloses a hydrogen stream (lines 560, 630, 590 in Figs 8-9 for example) leaving a phase separator (410 in Fig. 9 for example) and the dihydrogen stream leaving the heat recovery element comprising a second heat exchanger (line 601 in Fig. 9 for example).
While modified McElroy does not meet the limitation of the system further comprising a third heat exchanger intended to cool the dihydrogen stream leaving the heat recovery element comprising a second heat exchanger by a hydrogen stream leaving a phase separator, allowing for recovery of water produced, this merely a duplication of a part intended to further control the temperature of the system. 
Since the hydrogen stream leaving the heat recovery element comprising a second heat exchanger is directed towards the phase separator, a third heat exchanger would help to cool and control the temperature of the stream leaving the second heat exchanger in order to allow successful recovery of the water when it reached the phase separator.


Regarding claim 16, McElroy further discloses a first heat exchanger (706 in Fig. 9 for example), intended to preheat an air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) entering the reversible electrolyser by means of an air stream (line 611 in Fig. 9 for example) leaving the reversible electrolyser (C11 / L1-9).
McElroy further discloses a heat recovery element comprising a second heat exchanger (708 in Fig. 9 for example) intended to recover heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming air of line 622, C11 / L1-9). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (708) recovers the heat coming from the air stream (line 611, line 714, and line 716) leaving the reversible electrolyser (400) and recycles it back into the system through the incoming air streams (line 622) that enter and exit the heat exchanger (708) therefore modified McElroy speaks on the functional limitation (Fig. 9, C11 / L1-9).

claim 27 and 28, McElroy discloses that during the solid-oxide electrolyser mode, the generated hydrogen is absorbed into the hydride and in the process a large quantity of heat is generated and used to vaporize stored liquid water for the electrolysis process (Col. 2, lines 45-58). 
McElroy Col. 2, lines 45-58, Col. 11, lines 3-30, and Col. 11 line 64 – Col. 12 line 12 disclose a hydrogen tank, water tank, and heat sink/heat source structure causes steam generation. McElroy Col. 11 line 64 – Col. 12 line 12 discloses the gas is desorbed from a bed 802 by waste heat provided from depleted air and then is adsorbed back into the bed 802 to heat water.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that McElroy teaches the claimed heat transfer fluid loop configured to circulate a heat transfer fluid, such as depleted air, to recover heat released by the hydride tank during the absorption of hydrogen and supply the heat to the steam generator.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Balestrino et al (US 20080289955 A1) in view of Jensen et al (Hydrogen and synthetic fuel production using pressurized solid oxide electrolysis cells) as applied to claim 3, further in view of Ferrero et al (Ferrero, Domenico. A comparative assessment on hydrogen production from low- and high- temperature electrolysis. 2012. Hydrogen Energy Publications, LLC. Elsevier Ltd. Pages 3523-3536).
Regarding claim 4, McElroy further discloses one or more heat exchangers (702 and 704 in Fig. 10 for example), intended to preheat an inlet water stream (line 590, line 710, and line 591 in Fig. 10 for example) entering the reversible electrolyser (400 in Fig. 10 for example) by means 
However, modified McElroy does not meet the limitation: the one or more heat exchangers allow the water at the inlet of the system to be preheated and/or the pressurized steam entering the reversible electrolyser to be superheated, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.
Ferrero teaches a SOEC hydrogen production system (Fig. 2 for example) in which air (line F1 in Fig. 2 for example) and water (line F3 in Fig. 1 for example) enter a heat recovery section before entering a SOEC stack (Page 3527-3529). Ferrero further teaches mixture of air and oxygen (line F2 in Fig. 2 for example) and a mixture of steam and hydrogen (lines F7 and F8 in Fig. 2 for example) exit the SOEC stack and then enter the heat recovery section (Page 3527-3529). Ferrero teaches that in the heat recovery section, the incoming air (F1) and water (F3) are heated and the leaving mixture of air and oxygen (F2) and mixture of steam and hydrogen (F7) are cooled (Page 3529). Ferrero further teaches that the heat recovery section is designed in order to maximize the heat recovery of the processes (Page 3529). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ferrero within the system for high-temperature reversible electrolysis of water of modified McElroy and provided one or more heat exchangers to allow the water at the inlet of the system to be preheated and/or the pressurized steam entering the reversible electrolyser to be superheated by means of the hydrogen and oxygen streams leaving the reversible electrolyser with the expectation that this would maximize the heat recovery of the processes within the system. 

claim 5, modified McElroy meets the limitation of a steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid. However, modified McElroy does not meet the limitation: the system further comprises one or more heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the steam entering the reversible electrolyser to be superheated, respectively, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.
Ferrero teaches a heat exchanger upstream (heat recovery section in Fig. 2 for example) of a steam generator (point where F4 enters the heat recovery section in Fig. 2 for example) allowing the water (F3 in Fig. 2 for example) at the inlet of the system to be preheated (Page 3528). Ferrero further shows a heat exchanger downstream of a steam generator (preheating section in Fig. 2 for example) allowing the steam (F5 in Fig. 2 for example) entering the reversible electrolyser (SOEC STACK in Fig. 2 for example) to be superheated (Page 3528). Ferrero further teaches the hydrogen (F8 and F9 in Fig. 2 for example) and oxygen streams (F2 in Fig. 2 for example) leaving the reversible electrolyser (SOEC STACK) are in heat exchange with the heat exchangers (Fig 2, Page 3528).
Ferrero teaches the claimed structural limitations including the same flow paths and the same heat exchange therefore one of ordinary skill in the art would necessarily be able to recognize that Ferrero’s structures have the same function as the claimed function. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified McElroy with the teaching of Ferrero to include one or more heat exchangers upstream and downstream of the steam generator in order to control the temperature of the steam.   

Claims 7-8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Balestrino et al (US 20080289955 A1) in view of Jensen et al (Hydrogen and synthetic fuel production using pressurized solid oxide electrolysis cells) as applied to claim 3 and 6 respectively, in view of Halter et al (US 2004/0185313 A1).
Regarding claim 7, modified McElroy does not meet the limitation wherein the system also comprises a compression pump, intended to compress water at an inlet of the system to a pressure of between 2 and 15 bars.
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a compression pump (water pump, 42 in Fig. 2 for example) in fluid communication with the electrolysis module (12 in Fig. 2 for example) that is capable of discharging water to the electrolysis module 12 at a pressure up to and exceeding about 2.1 megaPascals (2.1 megaPascals is equal to 21 bar, [0027]). Halter teaches the compression pump discharges the desired amount and flow of water to the electrolysis module at a pressure sufficient to enable efficient system operations ([0027]).
While Halter does not explicitly disclose the water pump compresses the water at the inlet of the system to a pressure of between 2 and 15 bars, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of modified McElroy and provided a 

Regarding claim 8, modified McElroy does not meet the limitation wherein the system also comprises an electrical heating element upstream of the reversible electrolyser, providing an additional superheating of the pressurized steam.
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a water system with an electrical heating element (heating system, heater) incorporated in an element of the electrolysis module (12 in Fig. 2 for example, [0026]). Halter teaches the heating system increases the temperature of the water, thereby reducing fuel cell startup time ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of modified McElroy and provided an electrical heating element upstream of the reversible electrolyser to provide an additional superheating of the pressurized steam with the expectation that it would reduce the startup time of the reversible electrolyser.

Regarding claim 9, modified McElroy does not meet the limitation wherein the system also comprises a dryer upstream of the hydride tank and downstream of the phase separator, intended to allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.

One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that only dihydrogen is wished to be stored in the hydride tank of modified McElroy and therefore would be motivated to find a way to ensure no humidity, water vapor, would be left within the dihydrogen that entered the storage tank from the phase separator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of modified McElroy to provide a dryer upstream of the hydride tank and downstream of the phase separator, with the expectation that the dryer would allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Balestrino et al (US 20080289955 A1) in view of Jensen et al (Hydrogen and synthetic fuel production using pressurized solid oxide electrolysis cells) as applied to claim 1, further in view of Laurencin et al (US 2014/0329161 A1).
claim 13, McElroy further discloses wherein the system consists of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23). However, modified McElroy does not meet the limitation wherein the system also consists of a cooling circuit using a three-stream interconnector.
Laurencin teaches a stack for an electrochemical system such as a high-temperature electrolyser or a fuel cell ([0056]). Laurencin teaches the stack includes a three-stream interconnector (radiative plates 206 in Fig. 3A and 3B for example) which not only cool the system by radiative transfer, but also cool the system through convection ([0087]). Laurencin teaches the three-stream interconnector (206) has flow-inducing means such as channels (216 in 3B for example) that have a heat transfer fluid flowing within, causing heat evacuation by convection ([0089]). Laurencin teaches that the channels (216) of the three-stream interconnector (206) are fed heat transfer fluid in parallel by a tube (222 in Fig. 3B for example) connected to supply connector (218 in Fig. 3 B for example) to supply the channels, and the heat transfer fluid is evacuated in parallel through a tube (224 in Fig. 3B for example) connected to an evacuation connector (220 in Fig. 3B for example) for evacuating the channels ([0089]). Laurencin teaches that convection cooling enables thermal management of the stack to be improved ([0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Laurencin within the system for high-temperature reversible electrolysis of water of modified McElroy to provide alongside the dihydrogen circuit and primary air circuit, a cooling circuit using a three-stream interconnector as taught by Laurencin, in order for the system to be a three-stream system. This modification would be made with the expectation that the cooling circuit using a three-stream interconnector 

Regarding claim 19, McElroy further discloses a first heat exchanger (706 in Fig. 9 for example), intended to preheat an air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) entering the reversible electrolyser by means of the air stream (line 611 in Fig. 9 for example) leaving the reversible electrolyser (C11 / L1-9).
McElroy further discloses a heat recovery element comprising a second heat exchanger (708 in Fig. 9 for example) intended to recover heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming air of line 622, C11 / L1-9). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (708) recovers the heat coming from the air stream (line 611, line 714, and line 716) leaving the reversible electrolyser (400) and recycles it back into the system through the incoming air streams (line 622) that enter and exit the heat exchanger (708) therefore McElroy speaks on the functional limitation (Fig. 9, C11 / L1-9).

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Balestrino et al (US 20080289955 A1) in view of Jensen et al (Hydrogen and synthetic fuel production using pressurized solid oxide electrolysis cells) as applied to claim 16, and further in view of Ghezel-Ayagh (US 2008/0187789 A1).
Regarding claim 17, modified McElroy does not meet the limitation wherein the system also comprises a mixer suitable for mixing the air stream leaving the heat recovery element 
Ghezel-Ayagh teaches a fuel cell and heat engine hybrid system using a high-temperature fuel cell (Abstract). Ghezel-Ayagh teaches a supplemental air path (35 in Fig. 1 for example) may be utilized to provide additional air ([0038]). Ghezel-Ayagh teaches using supplemental air in ensures cathode flow for both the oxidant gas and the removal of waste heat from the fuel cell ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Ghezel-Ayagh within the system for high-temperature reversible electrolysis of water of modified McElroy and provided a means for mixing supplemental oxygen, supplemental air, with the air stream leaving the heat exchanger, forming a heat recovery unit, to form a total stream of air entering the reversible electrolyser in order to ensure the flow of oxidant gas and removal of waste heat from the system. 

Allowable Subject Matter
Claims 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 18 has been amended to recite:

    PNG
    media_image1.png
    319
    652
    media_image1.png
    Greyscale

Previously cited McElroy disclosed a first heat exchanger that preheated an air stream entering the reversible electrolyser by means of an air stream leaving the reversible electrolyser and a second heat exchanger that recovered high-temperature heat coming from the air stream leaving the reversible electrolyser by means of at least one heat transfer fluid. 
As Applicant correctly and convincingly states on Remarks pages 14-16, filed 12/10/2021, the amendments to claim 18 both structurally and functionally differentiated the third heat exchanger from the cooling device. Further, the amendments structurally and functionally differentiate the third heat exchanger and cooling device from the first heat exchanger and second heat exchanger disclosed by McElroy.
Previously cited Ghezel-Ayagh and Halter do not teach a third heat exchanger and cooling device structurally and functionally configured as recited by claim 18, and there is no motivation to modify McElroy, Ghezel-Ayagh, or Halter in order to add, to the primary air circuit of the system of McElroy when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a third heat exchanger and a cooling device, as set forth in claim 18, as the system already contains two heat exchangers that function to preheat an air stream 
Therefore, the references fails to teach or suggest the particulars of the dependent claim 18 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of dependent claim 18.

Claim 20 has been amended to recite:

    PNG
    media_image2.png
    472
    683
    media_image2.png
    Greyscale

Previously cited McElroy was modified by previously cited Laurencin which taught a “three-stream” interconnector to enable thermal management of the system of McElroy.

As Applicant correctly and convincingly states on Remarks pages 16-17, filed 12/10/2021, the amendments to claim 20 both structurally and functionally differentiated the third heat exchanger from the cooling device. Further, the heat exchangers of Nitta accommodate two streams and operate by transferring heat from one to another, whereas the cooling device is configured to only accommodate one air stream.
Previously cited McElroy, Laurencin, and Nitta do not teach a third heat exchanger and cooling device structurally and functionally configured as recited by claim 18, and there is no motivation to modify McElroy, Laurencin, or Nitta in order to add, to the cooling circuit of the system of McElroy when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a first heat exchanger, a third heat exchanger and a cooling device, as set forth in claim 20. 
Therefore, the references fails to teach or suggest the particulars of the dependent claim 20 and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of the record appears to teach, suggest, or render obvious the invention of dependent claim 20.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Uzhinsky et al (US 20100055517 A1)

Uzhinsky discloses “For example, the solid oxide fuel cells 116 utilized in the system 400 may operate at high pressures (i.e., from about 3 atm to about 15 atm) or at low pressures (i.e., about 1 atm)” ([0039]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.G.B./Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729